Title: From George Washington to Robert Cary & Company, 31 December 1772
From: Washington, George
To: Robert Cary & Company



Gentn
Mount Vernon Decr 31st 1772

On the 20th of November from Williamsburg I advisd you of two Bills I had just drawn on you, desiring they might be placed

to the Account of Mr Custis; one of them for One hundred and fifty pounds; & the other of Two hundred and fifty; the last of which was sold and will be presented to you for payment—the other I have taken in, having now of this date, drawn another in its place of One hundred and Ninety Six pounds four Shillings and two pence payable to Bryan Fairfax Esqr. which please to pay and place to Mr Custis’s Account. I am Gentn Yr Most Hble Servt

Go: Washington

